Citation Nr: 0610062	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  99-14 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by generalized joint/muscle pain and 
fatigue.

2.  Entitlement to service connection for a left eye 
disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a cervical spine injury with spondylosis, C5-6.

4.  Entitlement to a compensable evaluation for right knee 
chondromalacia.

5.  Entitlement to a compensable evaluation for a left ankle 
disability.

6.  Entitlement to a compensable evaluation for tinea cruris, 
claimed as a rash.

7.  Entitlement to an evaluation in excess of 10 percent for 
irritable bowel syndrome (IBS) with a history of 
cholecystectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1985 to January 
1997.  He is currently serving a second period of active 
service, effective from July 1997.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran apparently returned to active duty in July 1997, 
and the record does not reflect that he has been discharged 
from this second period of service.  38 U.S.C.A. § 5304(c).  
Although the veteran is unable simultaneously to receive 
active duty pay and compensation, he could under certain 
circumstances choose one over the other.  Moreover, it is not 
clear that disability evaluations (as opposed to compensation 
therefor) are invalidated during a period of active duty.  
For example, matters affecting effective dates of ratings, 
protection of ratings, etc., may still be potentially 
applicable notwithstanding a veteran's intervening return to 
active duty.  Therefore, the Board will address this appeal 
as it would any other.  See VAOPGCPREC 10-2004.


FINDINGS OF FACT

1.  Disability associated with generalized joint/muscle pain 
and fatigue was not shown to be due to undiagnosed illness.

2.  Recurrent erosion of the left eye is related to the 
veteran's first period of active service.

3.  Prior to February 13, 2001, residuals of a cervical spine 
injury with spondylosis, C5-6, was not manifested by more 
than moderate limitation of motion and pain; an exceptional 
disability picture was not shown.

4.  Since February 13, 2001, residuals of a cervical spine 
injury with spondylosis, C5-6, has been manifested by severe 
but not pronounced symptoms of intervertebral disc syndrome 
with intermittent relief; an exceptional disability picture 
has not been shown.

5.  Right knee chondromalacia has been manifested by slight 
limitation of motion with pain on functional use; an 
exceptional disability picture has not been shown.

6.  After November 22, 2004, the veteran's right knee was 
also manifested by symptoms of moderate lateral instability; 
an exceptional disability picture has not been shown.

7.  The veteran's left ankle disorder has not been manifested 
by more than noncompensable limitation of the left ankle with 
pain; an exceptional disability picture has not been shown.

8.  The veteran's left ankle peroneal nerve distribution is 
manifested by moderate but not greater incomplete paralysis; 
an exceptional disability picture has not been shown. 

9.  Tinea cruris, claimed as a rash, has not been manifested 
by more than slight symptoms; an exceptional disability 
picture has not been shown.

10.  IBS with a history of cholecystectomy has not been 
manifested by more than moderate impairment; an exceptional 
disability picture has not been shown.




CONCLUSIONS OF LAW

1.  Disability associated with generalized joint/muscle pain 
and fatigue was not secondary to undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1131, 1117 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.317 (1997).

2.  Left eye erosion was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1997).

3.  Prior to February 13, 2001, the criteria for a rating in 
excess of 10 percent for residuals of a cervical spine injury 
with spondylosis, C5-6 have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 
5290, 5293 (1997).

4.  Since February 13, 2001, the criteria for a 40 percent, 
but not greater, rating for residuals of a cervical spine 
injury with spondylosis, C5-6 have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5290, 5293 (2003); 5235-5242 (effective 
September 26, 2003).

5.  The criteria for a 10 percent rating for right knee 
chondromalacia have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5010, 
5260 (2005).

6.  After November 22, 2004, the criteria for a separate 20 
percent rating for lateral instability of the right knee have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.71a, Diagnostic Code 5257 (2005).

7.  The criteria for a 10 percent rating for the veteran's 
left ankle disorder have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Codes 5010, 
5271 (2005).

8.  After November 22, 2004, the criteria for a separate 10 
percent rating for moderate incomplete peroneal nerve 
paralysis of the left ankle have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.124a, 
Diagnostic Code 8522 (2005).

9.  The criteria for a compensable rating for tinea cruris, 
claimed as a rash, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.118, Diagnostic Code 
7806 (effective before and after August 30, 2002).

10.  The criteria for a rating in excess of 10 percent for 
IBS with a history of cholecystectomy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.118, Diagnostic Code 7319 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the claims file reflects that the veteran has 
been notified on multiple occasions of the evidence needed to 
substantiate his claims.

First, the April 1999 rating action and May 1999 statement of 
the case denied claims for service connection for a left eye 
disorder and an undiagnosed illness manifested by generalized 
joint pain and fatigue, noting that there had been no 
demonstration of a chronic eye disability or generalized 
joint pain and fatigue that was not attributed to a known 
diagnosis and related to service.  It was also determined 
that medical findings did not warrant ratings in excess of 0 
percent for a left ankle sprain with arthritis, 0 percent for 
right knee chondromalacia, 10 percent for cervical spine 
injury with associated spondylosis, C5-6, and 0 percent for 
tinea cruris.  

A June 1999 rating action advised the veteran that medical 
findings did not warrant a rating in excess of 10 percent for 
IBS.  A September 1999 rating decision increased the rating 
for the veteran's left ankle disorder to 10 percent, but 
effective only from April 1999.

A September 1999 supplemental statement of the case advised 
the veteran that additional evidence did not warrant an 
increased rating for either his cervical spine or left ankle 
disorder.

Following the Board's remand in November 2000, the veteran 
underwent additional Department of Veterans Affairs (VA) 
examination, and was notified in the September 2005 
supplemental statement of the case that the additional 
medical evidence did not warrant entitlement to service 
connection for an eye or generalized joint disorder, or 
increased ratings based on the short period of eligibility 
following the veteran's first period of active service.  

A September 2005 letter to the veteran from the regional 
office (RO) thereafter outlined the evidence necessary to 
substantiate the veteran's claims, and the respective 
obligations of the VA and the veteran in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Although the September 2005 VCAA notice letter came long 
after the rating action that originally assigned the subject 
ratings and denied service connection for a left eye disorder 
and generalized joint disability, and did not request that 
the veteran provide any evidence he thought would support his 
claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  

The veteran was additionally afforded relevant VA medical 
examination that further enables the Board to address the 
claims on appeal.  In addition, the veteran has not indicated 
any intention to provide additional evidence in support of 
his claims.

Thus, based on all of the foregoing, the Board finds that 
further notice and/or development of this matter is not 
required under the VCAA.

The veteran's DD Form 214 reflects that the veteran was the 
recipient of numerous decorations during his service with the 
United States Army that included the Southwest Asia Service 
Medal and the Kuwait Liberation Medal

Service medical records reflect that in January 1989, the 
veteran reported that he twisted his left ankle while 
running.  In June 1989, the veteran reported that he 
initially injured his left ankle in January 1989 while 
running during physical training, and that he reinjured the 
ankle a second time while on leave in April 1989.  In May 
1991, the veteran sought an eye examination for some eye 
irritation relating to a scratch.  In August 1992, there was 
an assessment of mild right shoulder impingement syndrome.  
In October 1992, the veteran underwent arthroscopic surgery 
of the left ankle as a result of chronic synovitis.  In 
August 1994, it was noted that the veteran had a history of 
injury to the knee and subsequent loss of the anterior 
cruciate ligament (ACL).  The veteran again underwent 
elective arthroscopy of the left ankle in November 1995.  In 
January 1996, the veteran underwent a laparoscopic 
cholecystectomy for cholecystitis.

Service physical examination in July 1996 revealed that the 
veteran's complaints included multiple joint chronic 
pain/stiffness, but that no evidence was noted at the time of 
the examination.  The veteran also complained of left ankle 
and right shoulder injury during Desert Storm.  In October 
1996, the veteran complained of multiple somatic complaints 
involving the hands, shoulders, knees and ankles.  There was 
a provisional diagnosis of degenerative joint disease (DJD) 
of the right knee and synovitis of the left ankle.  The 
assessment at this time was no evidence of inflammatory 
arthritis.  At the end of October 1996, the veteran was 
evaluated for complaints of constant dry, irritated eyes.  
The impression was mild recurrent erosion of the left eye.

In December 1996, the veteran complained of bilateral 
shoulder pain, and there was an assessment of C5-6 
spondylosis that was considered to be the likely etiology of 
the veteran's shoulder pain.  In April 1998, there was a 
diagnosis of DJD of the cervical spine.

July 1998 VA X-rays of the right knee were interpreted to 
reveal mild to moderate degenerative changes of the right 
knee and cervical spine X-rays indicated loss of disc height 
associated with spondylosis at C5-6.  Shoulder and ankle X-
rays revealed negative findings.  

July 1998 VA skin diseases examination revealed that the 
veteran reported the development of an eruption in the groin 
area while serving in the Persian Gulf in 1992.  This was a 
persistent problem until December 1996, at which time he was 
treated with medication that finally cleared the eruption.  
Since that time, he reported that he had experienced little 
problem, occasionally getting some minor rash in the groin 
area that was not nearly as severe as the original eruption 
which extended from the groin area to the medial thigh 
region.  Physical examination revealed well-demarcated 
erythema with an active border, bilaterally in the groin 
area.  The impression was tinea cruris, currently active.  

July 1998 VA general medical examination revealed that the 
veteran had experienced symptoms of IBS for the previous four 
to five years, consisting of diarrhea and abdominal cramps 
which usually occurred after his mid day meal each day.  This 
consisted of one major bowel movement which was watery in 
character usually followed by two lessor bowel movements.  
The veteran also reported muscle and joint pains since his 
Gulf service, and the joints involved were the knees, ankles, 
back, wrists, fingers, shoulders, and elbows.  The shoulders 
and elbows had been the most marked.  There had also been 
some mild swelling and intermittent stiffness.  

July 1998 VA hand, thumb, and fingers examination revealed 
that the veteran reported residual problems related to an 
injury to his right fourth finger in 1996.  He also tore the 
ACL ligament in his right knee in 1993 for which he underwent 
reconstructive surgery in 1995, and the veteran complained of 
some intermittent instability aggravated by walking over 5 
miles and was unable to run or jog.  The veteran denied any 
subsequent swelling.  The veteran also complained of some 
recurrent stiffness and soreness in each shoulder which had 
been diagnosed as referred pain from a cervical spine injury 
in 1990.  The veteran complained of pain and stiffness in the 
neck on an intermittent basis.  The veteran now used daily 
home traction with some moderate improvement in his symptoms.  
The veteran additionally related past injury to his left 
ankle.  

Physical examination of the cervical spine revealed no 
palpable tenderness.  Forward flexion was 65 degrees and 
back, with extension to 50 degrees, and both extremes of 
these motions produced some pain in the mid and lower 
cervical spine.  Lateral flexion was at 45 degrees and 
rotation at 55 degrees, and both also produced pain on 
extremes of motion ranges.  There was no producible 
radiculopathy in either upper extremity.  Examination of the 
shoulders revealed no palpable tenderness and the range of 
motion of each shoulder was adequate to 180 degrees of 
forward flexion, abduction was to 180 degrees, and there was 
some mild onset of pain in the left shoulder on full 
abduction.  

Relating to the left ankle, there were two small arthroscopic 
well-healed scars measuring 2 centimeters in length over the 
anterolateral and anteromedial aspects of the left ankle.  
Except for an area of paresthesia over the anterior aspects 
of the ankle, examination was negative with adequate range of 
motion at 20 degrees dorsiflexion and 45 degrees plantar 
flexion.  There was minimal ankle pain at full 45 degrees 
plantar flexion.  Examination of the right knee revealed no 
palpable tenderness over the knee.  There was, however, grade 
2 subpatellar crepitation on flexion and extension of the 
knee.  There was no palpable instability noted at this time 
and no subluxation reproducible.  The range of motion was 
adequate and painless at 140 degrees flexion, and full 
extension to 0 degrees.  

The diagnoses included chondromalacia patella of the right 
knee with a history of laceration to the ACL ligament with no 
demonstrable subluxation at this time, but with recurrent 
knee pain on walking over 5 miles, chronic intermittent 
shoulder pain and stiffness diagnosed at a military facility 
as referred pain from the cervical spine with normal painless 
range of motion of each shoulder, degenerative disc disease 
of the cervical spine diagnosed at a military facility at 
level C5 and C6 with recurrent pain and stiffness in the mid 
cervical spine and with normal range of motion, but with 
onset of pain at the extremes of each range of motion with no 
radiculopathy noted to either upper extremity, and status 
post excision of bony fragments to the left ankle from an 
ankle injury in Saudi Arabia with painless normal range of 
motion of the ankle but with residual paresthesia over the 
anterior ankle over the distribution of the cutaneous 
peroneal nerve.

VA joints examination in September 1998 revealed that the 
veteran complained of morning stiffness, which was 
particularly bad in his neck, knees, ankles, and shoulders.  
He also complained of some numbness in the left ankle and 
arms.  The veteran did note an injury to the neck after 
striking a bump inside a vehicle and hitting his head on the 
roof of the vehicle.  The veteran stated that X-rays at that 
time revealed a cracked vertebra either at C5 or C6.  The 
veteran also had an infection in the right fourth distal 
interphalangeal (DIP) joint in the past for which he 
underwent arthroscopic surgery.  The assessment was that the 
veteran had some evidence of DJD in his right knee and 
possibly the left ankle, and that he was likely suffering 
from a mild degenerative arthritis secondary to mechanical 
injury in his neck, right knee, and ankle.

September 1998 VA eye examination revealed that the veteran 
reported symptoms of recurrent erosion of the left eye.  The 
diagnosis was that findings were consistent with recurrent 
erosion of the left eye probably secondary to trauma, and 
that the veteran may need surgical treatment in the future if 
this became intolerable (occurred intermittently).

March 1999 VA Gulf War guidelines examination noted that 
after a rather extensive evaluation of the veteran's 
complaints of muscle pain, joint pain, and fatigue, it was 
determined that the veteran had evidence of DJD in his right 
knee and left ankle.  He was also suffering from a mild 
degenerative arthritis secondary to mechanical injury to the 
neck, right knee, and left ankle.  The examiner concluded 
that the veteran's multiple complaints were diagnosable.  He 
further concluded that there was no evidence of any 
undiagnosed illnesses that could be attributed to his 
exposure in the Persian Gulf War.  

Service medical records for the period of March 1999 to 
November 2000 reflect that in March 1999, the veteran 
complained of recurrent neck pain and examination of the neck 
revealed full range of motion but tenderness at the extremes.  
The assessment was cervical strain/sprain.  In April 1999, 
the veteran complained of persistent intermittent left ankle 
pain and wanted an evaluation to determine if he needed to 
have it rescoped.  X-rays revealed osteophytes on the left 
ankle, and the impression was ankle pain secondary to 
impingement.  In May 2000, the veteran was evaluated for 
complaints of worsening IBS.  In November 2000, the veteran 
again complained of neck pain.  The assessment was cervical 
pain secondary to facet restriction.  

A June 2000 private medical report from Dr. R. reflects that 
the veteran's complaints included neck, ankle, and right knee 
problems.  Examination of the neck revealed full range of 
motion but some tenderness at midline over the mid cervical 
spinous processes and lower cervical spinous processes.  
There was also trigger point tenderness over the trapezius 
insertion and origin over the scapulae and neck.  There was 
also tenderness over the mid trapezius mass and over the 
cervicothoracic paraspinous musculature.  

Service medical records for the period of February 2001 to 
November 2004 reflect that on February 13, 2001, the veteran 
reported that the pain in his neck had changed now, with 
radiation down the left arm worse with position changes of 
the head/neck.  Occasional numbness reportedly resolved with 
position changes.  The assessment was neck pain with 
radiation symptoms.  

A July 2001 private medical evaluation report reflects that 
cervical range of motion was normal for flexion and minimally 
reduced for extension and minimally to moderately reduced for 
lateral rotation bilaterally.  An August 2001 consultation 
record reflects that magnetic resonance imaging (MRI) in 
March 2001 was significant for degenerative disc disease 
(DDD) at C5/6 and mild disc bulge causing mild central 
canal/neural foraminal narrowing.  The provision diagnosis 
was cervical disc disease/cervical disc protrusion.  The 
final impression included upper back and neck myofascial pain 
with underlying cervical degenerative disc and joint changes, 
and electrodiagnostic evidence for left C5-6 cervical 
radiculopathy in April 2001 by private neurologist.  

In March 2002, the veteran reported some success with his IBS 
with the use of Lotromex.  The veteran complained of 
abdominal pain, one episode of diarrhea daily, a mild 
bloating sensation, stomach cramps, and multiple bowel 
movements on a daily basis.  In June 2002, the veteran 
requested to be placed back on Lotromex for IBS.  The veteran 
noted that he had taken this medication since it was 
eventually taken off the market and had less diarrhea with 
this.  The examining physician indicated she would discuss 
the availability of the veteran's previous medication with 
the pharmacist.  The veteran's weight was 237.  

November 22, 2004 VA joints examination revealed that the 
veteran reported increased symptoms since his previous VA 
examinations.  He also reported daily flare-ups of neck, 
right knee, and left ankle pain with various activities.  The 
veteran denied any history of incapacitating episodes.  He 
had noticed stiffness and periodic swelling in the right knee 
and left ankle.  There was a feeling of instability in the 
right knee which would occasionally lock when it was in an 
unstable position.  He denied any falls related to this.  He 
also denied any muscle spasms.  The veteran described his 
neck pain as chronic, with numbness to both upper 
extremities.  The veteran used a right knee brace and had a 
left ankle support, but did not bring the brace or support to 
the examination.  

Physical examination revealed that while seated, the 
veteran's right knee flexed to 30 degrees versus 90 degrees 
on the left.  Examination of the cervical spine revealed 
tenderness in the posterior cervical spine in the midline, 
paraspinous muscles, and trapezius muscles.  Flexion was to 
45 degrees with pain at 25 degrees, extension was to 45 
degrees with pain at 30 degrees, bilateral lateral flexion 
was to 25 degrees with pain at motion extremes, and bilateral 
rotation was to 65 degrees with pain at motion extremes.  
With respect to the veteran's pain on motion, the examiner 
stated that he noted an additional 10 degrees loss of flexion 
and extension with repeated neck motion due to pain and noted 
mild weakened movement and excess fatigability of the neck.  

Examination of the right knee revealed mild tenderness on the 
medial and lateral joint lines, and posteriorly.  There was 
also mild atrophy of the right thigh with circumference on 
the right at 46.8 centimeters versus 47 centimeters on the 
left, and also on the left calf, with 42.5 centimeters on the 
right versus 43.2 centimeters on the left.  There was also 
right greater than left crepitus with flexion and extension 
of the knee, and mild effusion of the right knee.  There was 
also laxity of the anterior cruciate ligament of the right 
knee.  McMurray's test was painful in the right knee but not 
the left.  The range of motion revealed that both knees fully 
extended but that flexion on the right was to 130 degrees as 
opposed to 135 degrees on the left.  Pain began at 90 degrees 
of flexion on the right.  The examiner also noted an 
additional 5 degrees of right flexion due to pain with 
repeated range of motion testing and some weakened movement 
and excess fatigability.  

Examination of the left ankle revealed tenderness to 
palpation over the left anterior lateral and medial ankle.  
There was numbness over the anterior aspect of the left ankle 
and foot in a peroneal nerve sensory distribution.  There was 
also mild effusion of the left ankle and pain with stress of 
the lateral collateral ligament of the left ankle.  There was 
also pain with the anterior drawer test, with the left worse 
than the right.  The examiner further noted an additional 
loss of 5 degrees of plantar flexion, and increased weakness 
and fatigability with repeated range of motion testing of the 
left ankle.  

The impression was DDD and degenerative arthritis of the 
cervical spine, degenerative joint disease of the left ankle, 
and degenerative joint disease of the right knee.  It was the 
examiner's impression that the functional impairment of the 
cervical spine, right knee, and left ankle was moderately 
severe.  

X-rays of the right knee were interpreted to reveal 
osteoarthritis.  It was the impression of this examiner that 
the evidence was inadequate to assess the severity of the 
veteran's right knee, left ankle, or cervical spine during 
the period between January and July 1997.  

VA skin diseases examination in April 2005 revealed that the 
veteran's service-connected tinea cruris would reportedly 
come and go with irritation, itching, and discoloration in 
the groin area.  It involved an area of less than 10 square 
centimeters in each inguinal crural crease.  It did not 
involve the scrotum and would come only in warm weather.  He 
denied any flare-up of this condition between January and 
June of 1997.  The symptoms that he had from this condition 
were local only, and were not associated with tinea pedis or 
any other skin condition.  It did not involve exposed skin 
area and less than 10 square centimeters of ilioinguinal area 
when it occurred.  During the previous year, the veteran had 
not had a flare-up, and examination at this time revealed 
normal skin with no scarring, no pigmentation and no evidence 
of fungal infection or dermatitis in either crural area, 
scrotum or inner thighs.  

The examiner noted that the veteran's stomach and duodenum 
problem was one of diarrhea, and the veteran reportedly had 
no stools at night.  The veteran indicated that he had 
constipation in the morning and no stools until after lunch, 
at which time he would have diarrhea of one to three stools 
and then no further problems.  He also had cramping in the 
abdomen and reported a flare-up between January and June 
1997.  Physical examination revealed that the veteran weighed 
220 pounds and was found to have an obese, protuberant 
abdomen.  There was no tenderness or guarding to deep 
palpation.  The diagnosis was irritable bowel syndrome, which 
was best characterized as moderate, with frequent episodes of 
bowel disturbance, namely diarrhea, with abdominal stress 
after his noon meal each day.  The veteran's overall 
diagnoses were irritable bowel syndrome, as described above, 
and tinea cruris, intermittent, which was currently inactive.

VA general medical examination in August 2005 revealed that 
the veteran's neck problem was reportedly manifested by 
numbness and tingling in his fingers and hands, worse on the 
right than the left.  His left ankle reportedly had a loose 
body and degenerative changes, and the veteran had an 
arthroscopic removal of the loose body in July 2005, and was 
now recovering from that surgery.  Physical examination 
revealed that the veteran was 230 pounds.  The range of 
motion of the left ankle revealed dorsiflexion from 0 to 15 
degrees, at which time the veteran would stop due to pain.  
Plantar flexion was to 45 degrees without pain.  Inversion 
was from 0 to 40 degrees, at which time the veteran would 
stop because of pain.  Eversion was to 15 degrees without 
pain.  There was no ligamentous laxity of the ankle and five 
reps of the ankle range of motion did not produce fatigue, 
weakness or lack of endurance, but did produce escalating 
pain.  

The range of motion of the cervical spine revealed posterior 
extension from 0 to 30 degrees, at which time the veteran 
would stop because of pain.  Forward flexion was to 40 
degrees, bilateral rotation was to 50 degrees, lateral 
flexion right was to 30 degrees, and lateral flexion left was 
to 40 degrees, where the veteran stopped at the extreme range 
of motion because of pain.  X-rays of the cervical spine 
revealed degenerative changes with osteophytes at C5-6.  X-
rays of the left ankle revealed small ankle effusion and 
plantar calcaneal spur, but were otherwise negative.  The 
overall diagnoses included cervical degenerative disc disease 
with right radiculopathy, and status post removal of loose 
body in the left ankle.


II.  Rating Criteria and Analysis

Generalized Joint/Muscle Pain and Fatigue and a Left Eye 
Disorder 

Under the provisions of 38 C.F.R. § 3.317 in effect following 
the veteran's first period of active service, a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317 may be 
service connected, provided that such disability became 
manifest either during military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
January 31, 2001 and by history, physical examination, and 
laboratory tests, cannot be attributed to any known 
diagnosis.  38 C.F.R. § 3.317(a)(1) (1997).

The Board has carefully reviewed the evidence of record with 
respect to the claim for service connection for generalized 
joint/muscle pain and fatigue, and notes that it reflects a 
current diagnosis of DJD of the neck, right knee, and left 
ankle.  Thus, the Board finds that the regulations applicable 
to undiagnosed illness claims do not assist the veteran, 
especially as to these joint locations of the body, as there 
is a known diagnosis.

In addition, the record reflects the medical opinion of the 
March 1999 VA Gulf War guidelines examiner who, after noting 
that a rather extensive medical evaluation of the veteran's 
complaints of muscle pain, joint pain, and fatigue in 1998 
revealed that the veteran had evidence of DJD in his right 
knee and left ankle, concluded that the veteran's multiple 
complaints were diagnosable, and that there was no evidence 
of any undiagnosed illnesses that could be attributed to his 
exposure in the Persian Gulf War.

The Board would also point out that the veteran's statements 
seeking to characterize his joint and fatigue as generalized 
in nature and/or link them to Persian Gulf service, are of 
little probative value, as the veteran has not been shown to 
have medical training or other medical expertise that would 
enable him to diagnose disability manifested by generalized 
joint/muscle pain and fatigue and link such disability to his 
active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

There is also no medical opinion of record that contradicts 
the opinions of the March 1999 VA Gulf War guidelines 
examiner.

Therefore, the Board finds that a preponderance of the 
evidence is against the claim for service connection for an 
undiagnosed illness manifested by generalized joint/muscle 
pain and fatigue.

On the other hand, in evaluating the veteran's claim for 
service connection for a left eye disorder, the Board is 
impressed by the fact that the veteran was evaluated for 
complaints of constant dry, irritated eyes during service in 
October 1996, with an impression of mild recurrent erosion of 
the left eye, and that post-service VA examination in 
September 1998 revealed that the veteran again reported 
symptoms of recurrent erosion of the left eye, and the 
diagnosis was that findings were consistent with recurrent 
erosion of the left eye probably secondary to trauma.

Thus, while there is no contemporaneous medical evidence that 
demonstrates the existence of left eye erosion specifically 
during the period of January to July 1997, the Board finds 
that the almost exact diagnosis of recurrent left eye erosion 
in both October 1996 and September 1998, together with the 
veteran's statements, demonstrates sufficient continuity of 
symptoms during and shortly after service, to link the 
September 1998 diagnosis to the veteran's first period of 
active service without the assistance of any presumptive 
provisions.

Consequently, the Board will give the veteran the benefit of 
the doubt, and find that entitlement to service connection 
for recurrent erosion of the left eye is warranted.


Residuals of a Cervical Spine Injury with Spondylosis, C5-6

A.  Prior to February 13, 2001

As was noted previously, service connection for residuals of 
cervical spine injury with spondylosis, C5-6, was established 
by an April 1999 rating action, which assigned a 10 percent 
rating for slight limitation of motion of the cervical spine 
under former Diagnostic Code 5290, and no objective findings 
of neurological deficit under former Diagnostic Code 5293.  
The Board is in agreement with the application of former 
Diagnostic Codes 5290 and 5293.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a diagnostic code is not 
predicated on limited range of motion alone, the provisions 
of 38 C.F.R. § 4.40, and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
However, the General Counsel for VA has issued an opinion in 
which it was held that 38 C.F.R. § 4.71a, Diagnostic Code 
5293, intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).  

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different diagnostic code.  Section 
4.14 of title 38, Code of Federal Regulations, indicates that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

With respect to the veteran's entitlement to an increased 
rating, the Board is mindful of the fact that it will be 
necessary to consider former Diagnostic Codes 5290 and 5293.  
As was noted earlier, the Board is in agreement with the 
application of former Diagnostic Code 5290, and 
alternatively, Diagnostic Code 5293.  

More specifically, the Board finds that limitation of motion 
noted on VA examination in 1998 demonstrated forward flexion 
was 65 degrees and back, with extension to 50 degrees, and 
while both extremes of these motions were noted to produce 
some pain in the mid and lower cervical spine, there was no 
producible radiculopathy in either upper extremity.  
Consequently, the diagnosis was degenerative disc disease of 
the cervical spine diagnosed at a military facility at level 
C5 and C6 with recurrent pain and stiffness in the mid 
cervical spine and with normal range of motion, but with 
onset of pain at the extremes of each range of motion with no 
radiculopathy noted to either upper extremity.

The Board does not find that such limitation of motion was 
consistent with moderate or severe limitation of cervical 
spine motion to warrant a higher rating under former 
Diagnostic Code 5290.  The Board also notes that with the 
finding of normal motion, pain would already be contemplated 
in the 10 percent rating for slight limitation of motion 
under former Diagnostic Code 5290.

The lack of any neurological findings would further preclude 
any higher rating for that period under former Diagnostic 
Code 5293 and since DJD is also rated based on loss of motion 
of the involved joint, the Codes for arthritis would also not 
provide any basis for a higher rating for the veteran's 
service-connected cervical spine disability.

Finally, the Board does not find that the veteran's cervical 
spine disability was manifested by symptoms that were so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321 (1997).


B.  After February 13, 2001

As was noted above, an entry in service medical records from 
the veteran's current period of active service reflects that 
on February 13, 2001, the veteran reported that the pain in 
his neck had changed now, with radiation down the left arm 
worse with position changes of the head/neck.  The assessment 
was neck pain with radiation symptoms.  In addition, while a 
July 2001 private medical evaluation report reflects that 
cervical range of motion was normal for flexion and minimally 
reduced for extension and minimally to moderately reduced for 
lateral rotation bilaterally, an August 2001 consultation 
record reflects that MRI in March 2001 was significant for 
DDD at C5/6 and mild disc bulge causing mild central 
canal/neural foraminal narrowing.  The provision diagnosis 
was cervical disc disease/cervical disc protrusion.  The 
final impression included upper back and neck myofascial pain 
with underlying cervical degenerative disc and joint changes, 
and electrodiagnostic evidence for left C5-6 cervical 
radiculopathy in April 2001 by private neurologist.  

The Board therefore finds that as of February 13, 2001, the 
veteran's cervical spine disability now included 
radiculopathy that was subsequently confirmed by way of 
objective examination.  

The Board further notes that November 2004 VA joints 
examination revealed that the veteran reported increased 
symptoms since his previous VA examinations.  Although the 
veteran denied any history of incapacitating episodes or 
muscle spasms, he described his neck pain at this time as 
chronic, with numbness to both upper extremities.  Flexion 
was now to 45 degrees with pain at 25 degrees, extension was 
to 45 degrees with pain at 30 degrees, bilateral lateral 
flexion was to 25 degrees with pain at motion extremes, and 
bilateral rotation was to 65 degrees with pain at motion 
extremes.  With respect to the veteran's pain on motion, the 
examiner stated that he noted an additional 10 degrees loss 
of flexion and extension with repeated neck motion due to 
pain and noted mild weakened movement and excess fatigability 
of the neck.  It was the examiner's impression that the 
functional impairment of the cervical spine was moderately 
severe.  

Similarly, VA general medical examination in August 2005 
revealed that the veteran's neck problem was reportedly 
manifested by numbness and tingling in his fingers and hands.  
The range of motion of the cervical spine revealed posterior 
extension from 0 to 30 degrees, at which time the veteran 
would stop because of pain.  Forward flexion was to 40 
degrees, bilateral rotation was to 50 degrees, lateral 
flexion right was to 30 degrees, and lateral flexion left was 
to 40 degrees, where the veteran stopped at the extreme range 
of motion because of pain.  The overall diagnoses included 
cervical degenerative disc disease with right radiculopathy.

With respect to the veteran's entitlement to an increased 
rating for the period since February 13, 2001, the Board is 
mindful of the fact that it will be necessary to consider 
former Diagnostic Codes 5290 and 5293, in addition to the 
criteria arising out of revisions to the Codes relating to 
spine disabilities effective in and after September 2002.  As 
was noted earlier, the Board finds that the application of 
these codes to the evidence of record dated prior to February 
13, 2001 reveals that a rating in excess of 10 percent for 
this period is not warranted.  

However, in applying these codes to the period after February 
13, 2001, the Board finds that while the veteran had not yet 
been shown to suffer from significant motion loss of the 
cervical spine as of this date, he did begin to suffer from 
symptoms of severe intervertebral disc syndrome with 
objective evidence of both radiculopathy and disc protrusion 
shortly thereafter.  The Board further finds that the 
veteran's complaints of radiculopathy were consistent with 
the complaints and findings the November 2004 VA joints 
examiner found to be commensurate with moderately severe 
impairment.  Thus, giving the veteran the benefit of the 
doubt, the Board finds that as of February 13, 2001, the 
veteran's service-connected cervical spine disability was 
manifested by symptoms of severe intervertebral disc 
syndrome, which entitle him to a 40 percent rating under 
former Diagnostic Code 5293.  The Board does not find that 
the veteran's symptoms in and after February 2001 evidenced 
pronounced intervertebral disc syndrome, since with the 
exception of pain/numbness, there were no muscle spasms or 
other neurological findings appropriate to the site of the 
diseased discs and there is evidence that the use of a 
traction has provided the veteran with intermittent relief of 
his symptoms.

Parenthetically, although the Board notes cervical spine 
limitation of motion was arguably severe as of the veteran's 
November 2004 VA joints examination, severe motion limitation 
of the cervical spine under former Diagnostic Code 5290 would 
provide for a maximum rating of 30 percent.  The Board also 
again notes that since DJD is also rated based on loss of 
motion of the involved joint, the Codes for arthritis would 
also not provide any basis for a higher rating for the 
veteran's service-connected cervical spine disability.  

Having established that the veteran is entitled to not more 
than 40 percent for his cervical spine disability under 
former Diagnostic Code 5293 from February 13, 2001, the Board 
will further examine whether any of the recent revisions to 
the rating criteria for the spine will entitle the veteran to 
an even higher rating.  In this regard, the Board finds that 
the August 2002 revisions do not provide a basis for a higher 
rating.  Those criteria rate intervertebral disc syndrome 
either on the basis of incapacitating episodes or by 
combining chronic orthopedic and neurologic manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  Here, there is no 
medical evidence of incapacitating episodes that have been 
shown to require periods of bed rest prescribed by a 
physician and treated by a physician, and the Board's 
orthopedic disability may be assessed at not more than 30 
percent based on limitation of motion of the cervical spine 
that is mechanical in nature.  As the Board further finds 
that application of the veteran's neurological radicular 
symptoms do not correlate to more than a 20 percent rating 
for mild paralysis of the radicular group under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8513 (2003), the combination of the 
30 percent and 20 percent ratings also translate into a 40 
percent rating pursuant to 38 C.F.R. § 4.25 (2003).  

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, a rating in excess of 40 percent would still not be 
warranted.  More specifically, based on the Board's review of 
these criteria, a higher rating would not even be permitted 
for unfavorable ankylosis of the entire cervical spine.  

Moreover, intervertebral disc syndrome is now rated by the 
higher evaluation of a combination of spine disability under 
the General Rating Formula for Diseases and Injuries of the 
Spine with other service-connected disabilities or a 
combination of incapacitating episodes and other service-
connected disabilities, and the Board finds that for the same 
reasons as noted above with respect to the August 2002 
revision, a higher rating would not be warranted.

With respect to the period after February 13, 2001, the Board 
would also again note that his cervical spine disability has 
not been manifested by symptoms that were so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321 (2005).

Accordingly, effective from February 13, 2001, the Board 
finds that the veteran's cervical spine disability warrants a 
40 percent, but not higher, evaluation.


Right Knee Chondromalacia 

A.  Prior to November 22, 2004

Turning next to the veteran's right knee chondromalacia, 
service connection was also established by the April 1999 
rating action, at which time a noncompensable rating was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(1997).  

However, July 1998 VA examination of the right knee revealed 
grade 2 subpatellar crepitation on flexion and extension of 
the knee, and while knee range of motion was deemed adequate 
and painless at 140 degrees flexion, and full extension to 0 
degrees, the diagnosis included chondromalacia patella of the 
right knee with a history of laceration to the ACL ligament 
with no demonstrable subluxation at this time, but with 
recurrent knee pain on walking over 5 miles.  Thus, giving 
the veteran the benefit of the doubt, the Board will find 
some limitation of motion due to pain on functional use, 
which, under Diagnostic Code 5010, would entitle the veteran 
to a 10 percent rating for his right knee chondromalacia for 
the period of January to July 1997.  

An even higher rating for pain of the right knee joint is not 
indicated where pain is the primary basis for a compensable 
rating and there is no compensable limitation of motion of 
the affected joint.  No instability or subluxation was noted 
such that there was also no basis for a separate or higher 
rating under Diagnostic Code 5257.

The Board also finds that a higher rating for right knee 
chondromalacia is not warranted under 38 C.F.R. § 3.321, 
since this disability was not manifested by symptoms that 
were so unusual or exceptional, with such related factors as 
frequent hospitalization and marked interference with 
employment, as to prevent the use of the regular rating 
criteria.



B.  After November 22, 2004

On November 22, 2004, while the veteran's right knee 
disability had been manifested by symptoms of noncompensable 
motion and pain with arthritis, VA examination in November 
22, 2004 now revealed daily flare-ups of the veteran's right 
knee pain with various activities, a feeling of instability 
in the right knee which would occasionally lock when it was 
in an unstable position, and that the veteran used a right 
knee brace.  

Examination of the right knee revealed mild tenderness on the 
medial and lateral joint lines, and posteriorly.  There was 
also mild atrophy of the right thigh with circumference on 
the right at 46.8 centimeters versus 47 centimeters on the 
left, and also on the left calf, with 42.5 centimeters on the 
right versus 43.2 centimeters on the left.  There was also 
right greater than left crepitus with flexion and extension 
of the knee, and mild effusion of the right knee.  There was 
also laxity of the anterior cruciate ligament of the right 
knee.  McMurray's test was painful in the right knee but not 
the left.  The range of motion revealed that both knees fully 
extended but that flexion on the right was to 130 degrees as 
opposed to 135 degrees on the left.  Pain began at 90 degrees 
of flexion on the right.  The examiner also noted an 
additional 5 degrees of right flexion due to pain with 
repeated range of motion testing and some weakened movement 
and excess fatigability.  The impression included 
degenerative joint disease of the right knee, and it was the 
examiner's impression that the functional impairment of the 
left knee was moderately severe.  

Therefore, as of November 22, 2004, the Board finds that the 
veteran's right knee was now also manifested by findings of 
lateral instability that were found by the November 2004 VA 
joints examiner to be consistent with moderately severe 
impairment.  Accordingly, the Board will again give the 
veteran the benefit of the doubt, and find that his newly 
assigned 10 percent rating for right knee chondromalacia with 
noncompensable limitation of motion and pain will continue 
after November 22, 2004, after which date the evidence also 
supports a separate 20 percent rating for moderate lateral 
instability of the right knee pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).  The Board does not find that 
the evidence supports a finding of severe lateral instability 
as the veteran has primarily a feeling of instability in the 
right knee which will occasionally lock when it is in an 
unstable position, the veteran has not fallen because of the 
knee, there is only mild atrophy, and the veteran is not 
always required to use a right knee brace.

The Board also continues to find that the veteran's right 
knee disability by itself is not manifested by symptoms that 
are so unusual or exceptional, with such related factors as 
frequent hospitalization and marked interference with 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.


Left Ankle Disorder 

A.  Prior to November 22, 2004

Although the Board finds that the area of paresthesia over 
the anterior aspects of the ankle would not justify a 10 
percent rating for moderate peroneal nerve impairment under 
38 C.F.R. § 4.124a, Diagnostic Code 8522 (1997), some ankle 
pain was demonstrated at full 45 degrees of plantar flexion 
in July 1998.  Therefore, once again giving the veteran the 
benefit of the doubt, the Board will find that there is some 
limitation of motion due to pain on functional use, which, 
under Diagnostic Code 5010, would also entitle the veteran to 
a 10 percent rating for his left ankle disorder for the prior 
period.  

An even higher rating for pain of the left ankle is not 
indicated where pain is the primary basis for a compensable 
rating and there is no compensable limitation of motion of 
the affected joint.

The Board also finds that a higher rating for the left ankle 
is not warranted under 38 C.F.R. § 3.321, since this 
disability was not manifested by symptoms that were so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.


B.  After November 22, 2004

Examination of the left ankle in November 2004 revealed 
tenderness to palpation over the left anterior lateral and 
medial ankle.  There was numbness over the anterior aspect of 
the left ankle and foot in a peroneal nerve sensory 
distribution.  There was also mild effusion of the left ankle 
and pain with stress of the lateral collateral ligament of 
the left ankle.  There was also pain with the anterior drawer 
test, with the left worse than the right.  The examiner 
further noted an additional loss of 5 degrees of plantar 
flexion, and increased weakness and fatigability with 
repeated range of motion testing of the left ankle.  

The impression included degenerative joint disease of the 
left ankle, and it was the examiner's impression that the 
functional impairment of the left ankle was moderately 
severe.  

VA general medical examination in August 2005 revealed that 
the veteran's left ankle reportedly had a loose body and 
degenerative changes, and the veteran had an arthroscopic 
removal of the loose body in July 2005, and was now 
recovering from that surgery.  Physical examination revealed 
that range of motion of the left ankle revealed dorsiflexion 
from 0 to 15 degrees, at which time the veteran would stop 
due to pain.  Plantar flexion was to 45 degrees without pain.  
Inversion was from 0 to 40 degrees, at which time the veteran 
would stop because of pain.  Eversion was to 15 degrees 
without pain.  There was no ligamentous laxity of the ankle 
and five reps of the ankle range of motion did not produce 
fatigue, weakness or lack of endurance, but did produce 
escalating pain.  

As of November 22, 2004, the Board finds that the veteran's 
left ankle was manifested by approximately the same 
limitation of motion but was now also manifested by more 
extensive sensory impairment in the peroneal nerve 
distribution.  Accordingly, the Board will again give the 
veteran the benefit of the doubt, and find that his newly 
assigned 10 percent rating for left knee arthritis with 
noncompensable limitation of motion and pain will continue 
after November 22, 2004, after which date the evidence also 
supports a separate 10 percent rating for moderate paralysis 
of the peroneal nerve pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8522 (2005).  The Board does not find that 
the evidence supports a finding of severe incomplete or 
complete paralysis as the veteran's symptoms are currently 
productive of only sensory impairment.  

The Board also finds that the veteran's left ankle peroneal 
nerve disability by itself is not manifested by symptoms that 
are so unusual or exceptional, with such related factors as 
frequent hospitalization and marked interference with 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.


Tinea Cruris

With respect to the veteran's tinea cruris, it was noted at 
the time of VA skin diseases examination in July 1998 that 
since December 1996, the veteran reported an occasional minor 
rash in the groin area, and physical examination in July 1998 
did reveal some well-demarcated erythema with an active 
border, bilaterally in the groin area.  The impression was 
tinea cruris, currently active.  

In applying this evidence to the criteria applicable to this 
disability between January and July 1997, i.e., former 
Diagnostic Code 7806, a 10 percent rating was provided by 
analogy for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating was provided for eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating was provided with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or if exceptionally repugnant.  Here, even 
assuming that the veteran's rash in the groin area was active 
during the entire relevant time period, the Board finds that 
examination findings were limited to the groin area, and that 
this did not involve an exposed surface or extensive area 
necessary for a 10 percent rating.  The Board also does not 
find that the area of rash was consistent with the type of 
extensive or severe symptoms required for even higher ratings 
under former Diagnostic Code 7806.

The Board further finds that the findings since 1998 and 
revisions to the rating criteria for the skin also do not 
help the veteran's claim.  More specifically, VA skin 
diseases examination in April 2005 revealed that the 
veteran's service-connected tinea cruris would reportedly 
come and go with irritation, itching, and discoloration in 
the groin area.  It involved an area of less than 10 square 
centimeters in each inguinal crural crease.  It did not 
involve the scrotum and would come only in warm weather.  He 
denied any flare-up of this condition between January and 
June of 1997.  The symptoms that he had from this condition 
were local only, and were not associated with tinea pedis or 
any other skin condition.  It did not involve exposed skin 
area and less than 10 square centimeters of ilioinguinal area 
when it occurred.  During the previous year, the veteran had 
not had a flare-up, and examination in April 2005 revealed 
normal skin with no scarring, no pigmentation and no evidence 
of fungal infection or dermatitis in either crural area, 
scrotum or inner thighs.

Thus, the Board finds that a noncompensable rating is still 
warranted under former Diagnostic Code 7806, and since the 
revised provisions require that the tinea cruris affect at 
least 5 percent of the entire body or the use of systemic 
therapy for a compensable rating, the preponderance of the 
evidence is also against the claim under the revised 
criteria.  

The Board similarly does not find that tinea cruris in the 
area of the groin was manifested by symptoms that were so 
unusual or exceptional as to prevent the use of the regular 
rating criteria.  38 C.F.R. § 3.321.


IBS with a History of Cholecystectomy

Finally turning to the veteran's service-connected IBS, the 
Board notes that the July 1998 VA general medical examination 
revealed that the veteran reported symptoms of IBS for the 
previous four to five years, consisting of diarrhea and 
abdominal cramps which usually occurred after his mid day 
meal each day.  This was noted by the veteran to consist of 
one major bowel movement which was watery in character 
usually followed by two lessor bowel movements.  

The criteria applicable to IBS in 1997 provided a 30 percent 
rating for severe irritable colon syndrome with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  Here, although the Board 
recognizes that the veteran experienced diarrhea on a daily 
basis, the record does not reflect that he was in more or 
less constant abdominal distress, and thus, the Board does 
not find that the veteran is entitled to the next higher and 
maximum rating under Diagnostic Code 7319 of 30 percent.  The 
Board additionally considered other potentially applicable 
Codes such as Diagnostic Code 7314 for chronic cholecystitis 
and Diagnostic Code 7232 for ulcerative colitis, but since 
the veteran's bladder was removed during service and there 
was no diagnosis of colitis at the veteran's July 1998 VA 
examination, the Board does not find that either of these 
codes are for consideration.

In addition, the results of VA examination in July 2005 also 
do not warrant an increased rating.  The examiner noted that 
the veteran had constipation in the morning and no stools 
until after lunch, at which time he would have diarrhea of 
one to three stools and then no further problems.  The 
diagnosis was irritable bowel syndrome, which was best 
characterized as moderate, with frequent episodes of bowel 
disturbance, namely diarrhea, with abdominal stress after his 
noon meal each day.  In this regard, the Board notes that 
Diagnostic Code 7319 continues to require diarrhea or 
alternating diarrhea and constipation with more or less 
constant abdominal distress, and the evidence shows that 
after the veteran's afternoon bouts of diarrhea, he 
apparently has no further problems.  Thus, the Board finds 
that the evidence continues to be against a finding of 
constant abdominal distress.  

The Board also once again notes that the veteran's IBS was 
not manifested by symptoms during this period that were so 
unusual or exceptional as to prevent the use of the regular 
rating criteria.  38 C.F.R. § 3.321.








ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by generalized joint/muscle pain and fatigue is 
denied.

Entitlement to service connection for recurrent erosion of 
the left eye is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
cervical spine injury with spondylosis, C5-6, prior to 
February 13, 2001, is denied.

Entitlement to a 40 percent, but not higher, rating for 
cervical spine injury with spondylosis, C5-6, after February 
13, 2001, is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.

Entitlement to a 10 percent, but not greater, rating for 
right knee chondromalacia is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.

Entitlement to a separate 20 percent rating for lateral 
instability of the right knee, effective November 22, 2004, 
is granted, subject to the governing criteria applicable to 
the payment of monetary benefits.

Entitlement to a 10 percent, but not greater, rating for a 
left ankle disorder is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.

Entitlement to a 10 percent, but not greater, rating for 
moderate incomplete peroneal nerve paralysis, effective 
November 22, 2004, is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.

Entitlement to a compensable rating for tinea cruris, claimed 
as a rash, is denied.

Entitlement to a rating in excess of 10 percent for IBS with 
a history of cholecystectomy is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


